Order filed, January 09, 2014.




                                          In The

                      Fourteenth Court of Appeals
                                        ____________

                                 NO. 14-13-01065-CV
                                   ____________

   RAMESH KAPUR D/B/A AIC MANAGEMENT COMPANY, Appellant

                                            V.

 HARRIS COUNTY, LINEBARGER GOGGAN BLAIR & SAMPSON LLP
              AND CITY OF HOUSTON, Appellee


                     On Appeal from the 269th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2012-71264


                                         ORDER

       The reporter’s record in this case was due December 30, 2013. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Cantrece Addison, the substitute court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                        PER CURIAM